Order entered August 1, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00334-CV

                                TONY GREEN, Appellant

                                             V.

                      RELIABLE CHEVROLET II, LLC, Appellee

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-13832

                                         ORDER
      Appellee’s brief is currently due August 8, 2018. Before the Court is appellee’s July 31,

2018 unopposed motion seeking an extension of time to file its brief. We GRANT the motion

TO THE EXTENT that appellee shall file a brief by September 7, 2018.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE